          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    EASTERN DIVISION

CARNEAL EASON                                             PLAINTIFF

v.                     No. 2:17-cv-176-DPM

GRACO, INC.; and SHERWIN-
WILLIAMS                                              DEFENDANTS

                           JUDGMENT
     The complaint is dismissed without prejudice.



                                                     (/
                                    D.P. Marshall Jr.
                                    United States District Judge
